DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 04/11/2022 has been entered. Claims 1-18 are pending in the instant patent application. Claims 1, 7 and 13 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(b) rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(f) rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. Examiner further reminds Applicant that Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility.
Regarding Applicant’s arguments that the present claims do not recite subject matter that can be classified in any of the groupings of abstract ideas, Examiner respectfully disagrees. The claims as presently written still fall into the Certain Methods of Organizing Human Activity due to their managing of personal behavior/relationships or interactions between people. Specifically pertaining to the sharing of data between owners. Furthermore, Examiner maintains that the judicial exception is not integrated into a practical application. The claims as presented and currently written in at least do not convey any improvement to the technology, technical field or functioning of the computer. Examiner also states that any recitation in the specification of an improvement to the technology, the claim itself much reflect the disclosed improvement and should be apparent to one of ordinary skill in the art. Examiner finds that the specification sets forth an improvement, but in a conclusory manner. Furthermore, the claims not reflecting any improvement.
Regarding Berkheimer, in short, the Berkheimer Memo states "In a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, an expressly supports a rejection in writing with, one or more of the following: 1. A citation to express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)..., 2. a citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements... and 4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)...".      In light of the new requirements under Berkheimer, Examiner has sufficiently identified paragraphs in the specification that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Examiner finds the claims nor specification disclose any unconventional computer functions that can be significantly more than the judicial exception. The structural elements serve as tools to perform generic computer functions to implement the abstract idea. Applicant has not identified any disclosure that would alter this analysis. Therefore, for at least the above reasons, the claims remain rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-6, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-6 are directed to the abstract idea of sharing data between a group of data owners.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites generating by a data owner, mapping information to be used to ensure that the data owners in the group map users in a common space; generating by the data owner, a first data-sketch corresponding to proprietary data associated with the data owner; transmitting by the data owner the mapping information and the first data-sketch to other data owners in the group of data owners; receiving by the data owner, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data - sketch is generated based on the mapping information; and processing by the data owner the first data-sketch and second data-sketches to generate combined data.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners.
	Accordingly, the claim recites an abstract idea and dependent claims 2-6 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of at least one processor, storage, communication platform and a network. The at least one processor, storage, communication platform and a network are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include at least one processor, storage, communication platform, a network and the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “receiving” and “transmitting” limitations of Claim 1 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 7-12, they are directed to a non-transitory computer readable medium, however the claims are directed to a judicial exception without significantly more. Claims 7-12 are directed to the abstract idea of sharing data between a group of data owners.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites generating by a data owner, mapping information to be used to ensure that the data owners in the group map users in a common space; generating, a first data-sketch corresponding to proprietary data associated with the data owner; transmitting the mapping information and the first data-sketch to other data owners in the group of data owners; receiving, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data - sketch is generated based on the mapping information; and processing the first data-sketch and second data-sketches to generate combined data.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners.
	Accordingly, the claim recites an abstract idea and dependent claims 8-12 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer and a processor. Said computer and processor merely recited and conveyed in a generic manner.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 7 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer, a processor and the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “receiving” and “transmitting” limitations of Claim 7 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 7 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 13-18, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 13-18 are directed to the abstract idea of sharing data between a group of data owners.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 13, claim 13 recites a mapping information generator configured for generating mapping information associated with a data owner to be used to ensure that the data owners in the group map users in a common space; a data-sketch generator configured for generating, a first data-sketch corresponding to proprietary data associated with the data owner; a transmitting unit configured for transmitting, the mapping information and the first data- sketch to other data owners in the group of data owners; a receiving unit configured for receiving, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information; and a data processing unit configured for processing, the first data-sketch and second data- sketches to generate combined data.
	These claim limitations fall within the Certain Methods Of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), notably sharing data between data owners.
	Accordingly, the claim recites an abstract idea and dependent claims 14, 17 and 18 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a mapping information generator, a data-sketch generator, a transmitting unit, a receiving unit, a data processing unit and a processor. The mapping information generator, a data-sketch generator, a transmitting unit, a receiving unit, a data processing unit and a processor are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 13, 15 and 16 includes various elements that are not directed to the abstract idea under 2A. These elements include a mapping information generator, a data-sketch generator, a transmitting unit, a receiving unit, a data processing unit, a processor and the generic computing elements described in the Applicant's specification in at least Para 0079-0083. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. In addition, the “receiving” and “transmitting” limitations of Claim 13 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 13, 15 and 16 , alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 10-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2018/0239792 A1) in view of Coster et al. (US 2015/0163104 A1).
	Regarding Claim 1, Ting teaches the limitations of Claim 1 which states	
	generating by a data owner, implemented by a processor, mapping information to be used to ensure that the data owners in the group map users in a common space (Ting: Para 0018, 0059, 0079 via FIG. 1 illustrates schematically the general context in which a data sketch is constructed and used, in accordance with some implementations. A data sketching module 104 receives input data 102, which may be a data stream or retrieved from a stored data source. In some implementations, data from the input data is placed into a data buffer as rows of data are received or retrieved. The data sketching module 104 manages a fixed collection 106 of m bins, where m is a positive integer. In some implementations, m is generally in the range of 100,000 to 1,000,000. In the Unbiased Space -Saving sketch, the number m of bins is determined at the outset before processing rows from the input data 102, and the number of bins remains fixed during the processing. In general, the number of bins is significantly less than the number of rows in the input data. For example, 10 million rows of data and 100,000 bins);
	Examiner notes the “…to ensure that the data owners in the group map users in a common space” has not been given patentable weight because it merely recites intended use of the system. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2111.04(I).
	generating by the data owner, a first data-sketch corresponding to proprietary data associated with the data owner (Ting: Para 0059, 0061, 0078-0079 via FIG. 1 illustrates schematically the general context in which a data sketch is constructed and used, in accordance with some implementations. A data sketching module 104 receives input data 102, which may be a data stream or retrieved from a stored data source. In some implementations, data from the input data is placed into a data buffer as rows of data are received or retrieved. The data sketching module 104 manages a fixed collection 106 of m bins, where mis a positive integer. In some implementations, m is generally in the range of 100,000 to 1,000,000. In the Unbiased Space-Saving sketch, the number m of bins is determined at the outset before processing rows from the input data 102, and the number of bins remains fixed during the processing. In general, the number of bins is significantly less than the number of rows in the input data. For example, 10 million rows of data and 100,000 bins. The query engine receives a query from a client device 110, which may be entered by a user 112. In some instances, a query is generated at the client device by an automated process (e.g., generated by a data analysis application 222 according to user specification of data visualization characteristics). A data analysis web application, which may be downloaded and executed by a web browser 220 on a user's computing device 110. In general, a data analysis web application has the same functionality as a desktop data analysis application 222, but provides the flexibility of access from any device at any location with network connectivity, and does not require installation and maintenance. In some implementations, the data analysis web application includes various software modules to perform certain tasks, including a user interface module, a data retrieval module, a data visualization generation module 226, a relationship identification module, and a relationship builder module. In some implementations, the data analysis web application 322 uses a visual specification 228, as described above with respect to FIG. 2; a data sketching module 104, which receives rows of data from input data 102 (e.g., a streaming source or a stored data source 240) and builds a data sketch).
	However, Ting does not explicitly disclose the limitations of Claim 1 which state transmitting, by the data owner the mapping information and the first data-sketch to other data owners in the group of data owners; receiving, by the data owner, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information.
	Coster though, with the teachings of Ting, teaches of
	Transmitting, by the data owner, the mapping information and the first data-sketch to other data owners in the group of data owners (Coster: Para 0049, 0053 via Accordingly, in some implementations the updating of sketches may be organized in different levels: On a regional level, the local nodes of a certain aggregation area maintain an area sketch and update the area sketch on the basis of newly obtained occurrence data. An updated version of the area sketch is then provided by each local node of the aggregation area to the central node. The central node then obtains a further updated version of the area sketch by merging the versions received from the local nodes. Further, the central node may also consider information from other area sketches when providing the updated version, e.g., if the other area sketches have an overlap in the considered group of UEs. The central node may then provide this updated version to the local nodes. On a global level, the central node may also consider the information from other area sketches. For this purpose, the central node may update the master sketch with the information from the different area sketches from the different aggregation areas. The central node may also provide the master sketch to the local nodes of the different aggregation areas. The area sketches and/or the master sketch may be used by the local nodes and the central node for controlling communication of the UEs or providing information to the OSS. The central node 200 may then use the interface IF1 for providing the area sketch to the local nodes 100-1, 100-2, 100-3. This may include indicating the sketch matrix M, the hash function definitions (also referred to as seeds), and information specifying which kind of occurrence data is to be collected into the sketch);
	receiving, by the data owner, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information (Coster: Para 0054, 0077 via Each of the local nodes 100-1, 100-2, 100-3 may then individually perform measurements to obtain the occurrence data to be collected and update the sketch with the occurrence data. Using the interface |F2, each of the local nodes 100-1, 100-2, 100-3 may then provide its updated version of the sketch to the central node 200. For example, this may be accomplished in response to a request from the central node 200 or on the basis of a regular time schedule. Still further, it is possible to specify triggering criteria for the provision of the updated version of the sketch to the central node 200. At step 310, the node may receive further a hash-based sketch from at least one further node of the communication network, e.g., from one or more of local nodes distributed in the communication network, such as the local nodes 100-1, 100-2, 100-3. In particular, the further sketch may be received from a plurality of further nodes. Similar to the above sketch, the further sketch summarizes the number of occurrence of an event for a group of UEs, e.g., the UEs 10, and may for example correspond to a CM sketch. However, the further sketch may include updated information concerning the number of occurrence of the event, e.g., as obtained from measurements performed by the at least one further node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ting with the teachings of Coster in order to have transmitting, by the data owner, the mapping information and the first data-sketch to other data owners in the group of data owners; receiving, by the data owner, from each of the other data owners, a second data-sketch corresponding to proprietary data associated with the other data owner, wherein the second data-sketch is generated based on the mapping information. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Ting/Coster teaches the limitation of Claim 1 which states 
	processing, by the data owner, the first data-sketch and second data-sketches to generate combined data (Ting: Para 0125- 0131 via Some implementations support merging two or more data sketches (ones that have the same set of key fields). Merge operations and mergeable sketches are important because they allow a collection of sketches, each answering questions about the subset of data it was constructed on, to be combined to answer questions over all the data. For example, a set of frequent item sketches that give trending news for each country can be combined to give trending news for Europe as well as a multitude of other possible combinations. Another common scenario arises when sketches are aggregated across time. Sketches for clicks maybe computed per day, but the final machine learning feature may combine the last 7 days... FIG. 11 illustrates a process for merging (1110) two or more distinct sketches. As shown in FIG. 11, when two or more distinct sketches are combined, the result is more bins than specified for the sketch. The upper part 1102 of the curve represents the bins with high item counts. The dotted extension 1112 indicates the item counts for the remaining bins before any adjustments are made (i.e., just adding together bin counts for bins that have the same key value)... The merge operation can be performed in various ways. In some implementations, merging two sketches includes designating one of the sketches as the starter (e.g., the one with the greatest total count), and treating the items from the second sketch similarly to the way individual new rows are handled when building a new sketch from scratch. In particular, when a “new” item from the second sketch matches an item from the first sketch, the counts are added. When a new item from the second sketch does not match any item from the first sketch, the count for the new item updates the bin in the first sketch having smallest count).
	Regarding Claim 4, the combination of Ting/Coster teaches the limitation of Claim 4 which states
	wherein the step of processing further comprises: combining the first data-sketch and second data-sketches in accordance with data-sketch set operations to generate the combined data (Ting: Para 0125-0131 via Some implementations support merging two or more data sketches (ones that have the same set of key fields). Merge operations and mergeable sketches are important because they allow a collection of sketches, each answering questions about the subset of data it was constructed on, to be combined to answer questions over all the data. For example, a set of frequent item sketches that give trending news for each country can be combined to give trending news for Europe as well as a multitude of other possible combinations. Another common scenario arises when sketches are aggregated across time. Sketches for clicks maybe computed per day, but the final machine learning feature may combine the last 7 days... FIG. 11 illustrates a process for merging (1110) two or more distinct sketches. As shown in FIG. 11, when two or more distinct sketches are combined, the result is more bins than specified for the sketch. The upper part 1102 of the curve represents the bins with high item counts. The dotted extension 1112 indicates the item counts for the remaining bins before any adjustments are made (i.e., just adding together bin counts for bins that have the same key value)... The merge operation can be performed in various ways. In some implementations, merging two sketches includes designating one of the sketches as the starter (e.g., the one with the greatest total count), and treating the items from the second sketch similarly to the way individual new rows are handled when building a new sketch from scratch. In particular, when a “new” item from the second sketch matches an item from the first sketch, the counts are added. When a new item from the second sketch does not match any item from the first sketch, the count for the new item updates the bin in the first sketch having smallest count. In this case, however, the probability of updating the label depends on both the count c in the smallest bin of the first sketch and the count d for the new item. That is, the label is updated with probability d/(c+d). In this merging process, the items in the second sketch can be processed in various orders (e.g., largest to smallest or random)).
	Regarding Claim 5, the combination of Ting/Coster teaches the limitation of Claim 5 which states
	wherein the data owner generates the mapping information in response to determining that the data owner is selected to operate as a master data owner within the group of data owners (Coster: Para 0052 via Initially, the OSS 300 may use the interface IF3 to configure the central node 200 and the local nodes 100-1, 100-2, 100-3 with respect to the sketch based monitoring. For example this may include defining the types of sketch(es) to be used and the measurements and data collections to be performed for maintaining the sketch(es). Further, this may include specifying which nodes should maintain the sketch. In some cases, the OSS 300 may also configure which nodes should maintain an area sketch and which node should maintain the master sketch).
	Regarding Claim 6, the combination of Ting/Coster teaches the limitation of Claim 6 which states
	wherein each of the other data owners transmits the second data-sketch to all other data owners in the group of data owners (Coster: Para 0080 via At step 340, the node provides the updated sketch to the at least one further node. In particular, the updated sketch may be provided to a plurality of further nodes, thereby allowing to maintain up-to date information concerning the number of occurrence of the event at multiple nodes).
	Regarding Claim 7, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Ting teaches of anon-transitory, computer readable medium (Ting: Para 0033 via In some implementations, a non-transitory computer readable storage medium stores one or more programs configured for execution by a computing device having one or more processors and memory. The one or more programs include instructions for performing any of the methods described herein).
	Regarding Claims 10-12, they are analogous to Claims 4-6 respectively and are rejected for the same reasons.
	Regarding Claim 13, it is analogous to Claim 1 and is rejected for the same reasons. Furthermore, Ting teaches of a system (Ting: Para 0072 via A computer system 300 includes one or more individual computers. The computer system 300 may host one or more databases 340 and/or may provide various executable applications or modules. A computer system 300 typically includes one or more processing units/cores (CPUs) 302, one or more network interfaces 304, memory 314, and one or more communication buses 312 for interconnecting these components).
	Regarding Claims 16-18, they are analogous to Claims 4-6 respectively and are rejected for the same reasons.
Claim(s) 2-3, 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 2018/0239792 A1) in view of Coster et al. (US 2015/0163104 A1) further in view of Rhodes et al. (US 8,819,038 B1).
	Regarding Claim 2, while the combination of Ting/Coster teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 2 which states wherein each of the first data-sketch and the second data- sketch is a Theta sketch.
	Rhodes though, with the teachings of Ting/Coster teaches of
	wherein each of the first data-sketch and the second data- sketch is a Theta sketch (Rhodes: Col 14 lines 1-31 via FIG. 14 is a flow diagram that depicts a process for performing a set operation using two theta sketches as input. At blocks 1400 and 1410 thresholds for a resulting sketch is set to the minimum and maximum of thresholds of the respective input sketches. Then, at block 1420, a desired set operation is performed on the sample sets of the operated sketches. The resulting sample set is then stored into the resulting theta sketch at block 1430. All the values in the resulting theta sketch sample set that are not within the thresholds of the resulting sketch are then removed at block 1440. The resulting theta sketch is a product of the desired set operation on the operated theta sketches. FIG. 15 is a flow diagram that depicts a process for performing an intersection operation on theta sketches, in an embodiment. The theta sketches are referred to as Sketch S'.sub.j and Sketch S'.sub.k, respectively, and the resulting sketch is referred to as Sketch S".sub.j,k. At block 1500, theta for the resulting sketch, S".sub.j,k, is set to the minimum of the theta's for operated sketches, S'.sub.k and S'.sub.j. At block 1510, a value in Sketch S'.sub.j is selected and, at block 1520, compared to the values in Sketch S'.sub.k. If the selected value is found in Sketch S'.sub.k, then the value is inserted into Sketch S".sub.j,k at block 1530. Once all the values in Sketch S'.sub.j are selected and compared and there are no more values from Sketch S'.sub.j left to process (as determined in block 1540), then the process proceeds to block 1550).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ting/Coster with the teachings of Rhodes in order to have wherein each of the first data-sketch and the second data- sketch is a Theta sketch. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claims 8-9 and 14-15, they are analogous to Claims 2-3 respectively and thus are also rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Epasto et al. (US 2020/0242268 A1) Efficient On-Device Public-Private Computation
Kim et al. (US 20190121567 A1) DATA STORAGE DEVICE INCLUDING SHARED MEMORY AREA AND DEDICATED MEMORY AREA
Freedman et al. (US 2010/0306222 A1)
Reeves et al. (US 10,735,949 B1) Systems And Methods For Updating Preferred Nodes Lists For Wireless Devices In A Wireless Network
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623